 Case 2:21-cv-10459-LJM-DRG ECF No. 1, PageID.1 Filed 03/01/21 Page 1 of 20




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MA’AT SEBA,

             Plaintiff,                               Case No. 21-cv-10459

     v.

CREDIT BUREAU OF YPSILANTI,
INC.

             Defendant.                               TRIAL BY JURY DEMANDED

                                    COMPLAINT

                                   INTRODUCTION

      1.     Credit Bureau of Ypsilanti, Inc., (“CBY”) is a not a typical debt

collection “middleman” or “forwarder”, but CBY operates in the shadows of state

court debt collection litigation, controlling the state court litigation, having here the

subject “VERIFIED COMPLAINT FOR ACCOUNT STATED” filed against

Ma’at, singed by Elizabeth Annas, the “Administrative Manager at Credit Bureau of

Ypsilanti, Inc.” whose self-reported job description includes, “[c]reate legal process;

complete, deliver, and handle legal documents” “Consults with clients and debtors”

“validate   documents”,      https://www.linkedin.com/in/elizabeth-annas-1b11a1a3/

(visited February 25, 2020), as “Agent for THE LAKESHORE APARTMENTS”,

the named state court plaintiff.

      2.      CBY, hidden from courts throughout the State of Michigan and from
 Case 2:21-cv-10459-LJM-DRG ECF No. 1, PageID.2 Filed 03/01/21 Page 2 of 20




debtors, contracts with the Law Offices of Guy T. Conti, PLLC d/b/a ContiLegal

(“ContiLegal”), to file debt collection lawsuits, in which CBY is the “client” of

ContiLegal and the point person of the state court litigation.

      3.     On the other hand, as related to Ma’at’s debt, the Lakeshore Apartments

property manager and agent is MMC Apartment Management, which is also

believed to be the property manager of other properties in the Ypsilanti area,

including the Red Lion.

      4.     As to Ma’at, CBY is controlling the subject state court litigation

resulted in Ma’at being sued, shortly before six years from her last payment, seeking

more money that what Ma’at under any possible legal theory could owe, and of

which, issues regarding the debt were resolved in a prior state court action, Seba v.

Lakeshore Apartments, 14C-1749, State of Michigan, 14B Judicial District, in which

the court found that the original creditor to be in breach of the lease continuingly

interfering with Ma’at’s access to her residence by applying its gate access policy to

Ma’at in a different manner then was applied to all other residents of The Lakeshore

Apartments; The Lakeshore Apartments, is “a gated community . . . [with a] resort-

style pool”. https://www.thelakeshoreapts.com/ (visited Feb. 25, 2021).

      5.     The typical business model a “middleman” or “forwarder” in collection

matters is for the “middleman” or “forwarder” to obtain an assignment of the unpaid

account from the original creditor and then find another debt collector to attempt to



                                          2
 Case 2:21-cv-10459-LJM-DRG ECF No. 1, PageID.3 Filed 03/01/21 Page 3 of 20




collect the debt, without themselves actually contacting the debt collector. See e.g.

Badeen v. Par, Inc., 496 Mich. 75, 78, 853 N.W.2d 303, 304 (Mich. 2014).

      6.     CBY is believed to have gained a financial stake in the outcome of the

subject collection case filed against Ma’ta, to which CBY would then pay a

percentage of any recovery to The Lakeshore Apartments and another fixed

percentage to ContiLegal.

      7.     Ma’at alleges violations of the Fair Debt Collection Practices Act,

Michigan Regulation of Collection Practices Act, and Michigan Occupational Code

involving the attempted collection of a long dead and adjudicated debt, via state

court litigation, litigation filed in the name of The Lakeshore Apartments, even

though the debt is now believed to be owned by or the rights to a monetary recovery

from the state court litigation have been assigned to CBY, who is believed to be

controlling the state court litigation against Ma’at, thus acting as the original creditor

and the real party in interest, a sword in one hand, and using that “middleman”

relationship as a shield to the fact finding process as The Lakeshore Apartments does

not know the factual basis or the documents that CBY relied upon in bringing suit in

The Lakeshore Apartments’ name against Ma’at.

      8.     Disclosing whether the real party in interest bringing or controlling the

lawsuit is not the original creditor matters, as the “middleman” in the shadows of

that litigation, does not have all of the facts underlying the debt, or is too busy in its



                                            3
 Case 2:21-cv-10459-LJM-DRG ECF No. 1, PageID.4 Filed 03/01/21 Page 4 of 20




volume debt collection businesses to look at details, especially when attempting to

collect on a debt almost six years old.

      9.     “Debt collectors go to court with the information they have. As an

industry that buys debt for an average of four cents per dollar of face value, Structure

and Practices [of the Debt Buying Industry (Jan. 2013) available at

http://www.ftc.gov/sites/default/files/documents/reports/structure-and-practices-

debt-buying-industry/debtbuyingreport.pdf at ii, consumer-debt collection, by its

very nature, is a high-volume enterprise. It is dependent in large part on the

acquiescence, ambivalence, or ignorance of consumers[.]” Taylor v. First Resolution

Inv. Corp., 2016-Ohio-3444, ¶ 5, 148 Ohio St. 3d 627, 629, 72 N.E.3d 573, 578

(Ohio 2016).

      10.    CBY here likewise has a volume debt collection business and even

though in the records produced in the state court litigation show an entry of attorney

involvement casing an amount to be added to the balance, failed to make an inquiry

into the basis for the entry, which if they had would have discovered the public

record, Seba v. Lakeshore Apartments, 14C-1749, State of Michigan, 14B Judicial

District, in which the debt was adjudicated, finding the original creditor to be in

breach of the lease continuingly interfering with Ma’at’s access to her residence by

applying its gate access policy to Ma’at in a different manner then was applied to all

other residents of The Lakeshore Apartments.



                                           4
 Case 2:21-cv-10459-LJM-DRG ECF No. 1, PageID.5 Filed 03/01/21 Page 5 of 20




      11.    Notably under Michigan law, in a second lawsuit involving “arising out

of the transaction or occurrence alleged in the complaint has been previously filed”

here part of the amount of monies alleged to be owed in the second lawsuit were

adjudicated in Ma’at’s favor in the first lawsuit, the suing party must disclose to the

state court the first lawsuit. MCR 1.109(D)(2)(a)(ii).

      12.    Ma’at was sued on an amount of money that no creditor is entitled to as

a matter of law, and under FDCPA § 1692e(14) CBY, a third party controlling the

litigation, was prohibited in that using the name The Lakeshore Apartments, to

prosecute a debt and sign the verification in the complaint, as its conduct amounts

to “[t]he use of any business, company, or organization name other than the true

name of the debt collector’s business, company, or organization.”

      13.    Likewise, CBY was reporting the debt on Plaintiff’s credit report, and

when she found out about it after the lawsuit was filed, she, though her son, disputed

the debt to the credit reporting agencies, including Trans Union, informing the credit

reporting agencies of the 2014 lawsuit, but nevertheless CBY doubled down and

verified the debt in violation of the Fair Credit Reporting Act. In fact, CBY increased

the amount it claimed was owed.




                                          5
 Case 2:21-cv-10459-LJM-DRG ECF No. 1, PageID.6 Filed 03/01/21 Page 6 of 20




                          JURISDICTION AND VENUE

      14.    This Court has jurisdiction under 28 U.S.C. § 1331 (Federal Question),

15 U.S.C. § 1692k (FDCPA); 15 U.S.C. § 1681p (FCRA); 28 U.S.C. § 1367(a)

(Supplemental Jurisdiction).

      15.    Plaintiff is an individual who resides in this District.

      16.    Credit Bureau of Ypsilanti, Inc. is owned by Craig Thomas Annas, who

is also the registered agent and its business address is 27 South Huron Street, Ypsilanti,

MI 48197.

      17.    The acts complained of by CBY occurred within the District.

                                       PARTIES

      18.    Plaintiff is a “debtor” in regard to the subject “debt” arising out of a

residential lease used for personal, household and family use, and is the target of

CBY’s collection activities.

      19.    CBY is a licensed collection agency, License Number 2401002783, its

license type is Agency – Owner Manager, and its Owner is Craig Thomas Annas.

      20.    Even though CBY owns the web domain cbofypsi.com , CBY does not

display anything on that website, nor is it apparent that CBY uses any website to

promote its business.




                                            6
 Case 2:21-cv-10459-LJM-DRG ECF No. 1, PageID.7 Filed 03/01/21 Page 7 of 20




       21.    Attempting to collect debts originally owed to another either by credit

reporting, and/or through the use of ContiLegal in litigation, is at the core of CBY’s

business.

       22.    CBY is a “debt collector” as that term is defined under the FDCPA §

1692a(6).

       23.    CBY is a “collection agency” as that term is defined in the Michigan

Occupational Code, MCL § 339.901(f).

                                         FACTS

       24.    On March 28, 2014, Ma’at sent a letter to The Lakeshore Apartments

informing it that she would begin to escrow her rent beginning with the month of

April referring to the deactivation of her gate card, (a card which permitted her

access to enter the gated community), as the reason why she was placing the rent in

escrow.

       25.    On April 10, 2014, Ma’at, initially proceeding pro se, filed a small claims

lawsuit against her landlord, The Lakeshore Apartments and three of its employees for,

“[t]enant lockout, harassment, retaliation[,] violation of tenant rights, willful neglect,

violation of the Privacy Act.” Exhibit A.

       26.    During the pendency of the lawsuit, Ma’at escrowed the rent due under the

lease, which she later placed in escrow with the state court, and on July 18, 2014, the state

court judge released the amount held in escrow, awarding Ma’at $665 on her claims to



                                             7
 Case 2:21-cv-10459-LJM-DRG ECF No. 1, PageID.8 Filed 03/01/21 Page 8 of 20




which the court described that in regard to the “‘Community Gate Policy’” “the Landlord

chose to treat this Tenant differently and thereby failed to adhere to its own lease” with the

$1,995 remainder going to The Lakeshore Apartments for back rent. Exhibit B.

          27.   The state court also expressly denied The Lakeshore Apartments’ claim of a

$50 late fee. Id.

          28.   As such, the state court judge found that The Lakeshore Apartments had

breached its lease with Ma’at.

          29.   Given the representation to her from The Lakeshore Apartments’ lawyer that

it wanted her out of the building, and Ma’at’s fear of retaliation from its property manager,

Ma’at vacated the apartment.

          30.   Ma’at provided The Lakeshore Apartments it her forwarding address via

email.

          31.   The Lakeshore Apartments did not send Ma’at an itemized list of damages.

          32.   On August 19, 2014, The Lakeshore Apartments zeroed out its Resident

ledger as to Ma’at noting a “Balance $0.00”.

          33.   That should have been the end of the matter given the 2014 adjudication, but

it was not.

          34.   CBY then entered the picture, attempting to collect monies related to the

contract that The Lakeshore Apartments breached by placing a tradeline on Ma’at’s credit

report.



                                              8
 Case 2:21-cv-10459-LJM-DRG ECF No. 1, PageID.9 Filed 03/01/21 Page 9 of 20




      35.    According to the information that CBY was reporting to Trans Union, the

subject debt was “Placed for collection: 08/26/2014” by CBY with an “Original Amount:

$2,396”. Exhibit C.

      36.    The subject debt is now believed to be owned by CBY or the rights to

a monetary recovery from the state court litigation have been granted or assigned to

CBY, as the Trans Union credit report listed the tradeline of “CREDIT BUREAU

OF YPSILAN” that identified the “Original Creditor” as being “THE

LAKESHORE APARTMENTS”

      37.    CBY reported to Trans Union after Ma’at’s dispute that the “Past Due”

and “Balance” being “$2,615”, was “VERIFIED AS ACCURATE”. Exhibit C.

      38.    Ma’at has been denied rental housing and suffered other credit related

damages from CBY’s credit reporting.

      39.    On or about March 6, 2020, ContiLegal, at believed to be the direction

of CBY, filed a lawsuit titled The Lakeshore Apartments v. Ma’at Seba, 20-1643-

GC, State of Michigan, In the 34th Judicial District Court for the County of Wayne,

(the “state court lawsuit”), asserting a one count “VERIFIED COMPLAINT FOR

ACCOUNT STATED”, singed by Elizabeth Annas, of CBY, her signature sworn

by Guy T. Conti, of ContiLegal, followed by a template document in which in three

fields has different amounts claimed to be owed: “Balance $2556.517”; “I state that

the amount of 2556.5 dollars lawful money of the United States is due THE



                                         9
Case 2:21-cv-10459-LJM-DRG ECF No. 1, PageID.10 Filed 03/01/21 Page 10 of 20




LAKESHORE APARTM” (sic); and “07/30/14 $2396.57”, attaching other

documents, including those titled “Final account statement” and a “LEASE

AGREEMENT”. Exhibit D.

        40.   In an attempt to support an “account stated claim” under the

requirements set forth in MCL 600.2145, the state court complaint relied upon the

declaration of Elizabeth Annas, signing as the “Agent for THE LAKESHORE

APARTMENTS”, within the complaint, and stating that she “ha[s] personal

knowledge of the facts asserted in this verified complaint, and if called to testify

could do so competently.” Exhibit D.

        41.   Thus CBY has represented to the state court that it will appear and can

appear in the state court litigation to testify and to do so competently if so requested.

        42.   By Elizabeth Annas making the statement to the state court that she, “if

called to testify could do so competently”, CBY is promising the state court that

CBY will take the place of The Lakeshore Apartments and testify to the books and

records of The Lakeshore Apartments regarding Ma’at.

        43.   In the state court matter, CBY is believed to be the party in interest and

controlling the state court litigation.

        44.   It is believed that the retainer agreement for the legal services related

to the filing of the state court lawsuit against Ma’at is between CBY and ContiLegal

only.



                                           10
Case 2:21-cv-10459-LJM-DRG ECF No. 1, PageID.11 Filed 03/01/21 Page 11 of 20




      45.    In mid 2020, Ma’at had questions regarding why she had poor credit,

and she thought the help of her son were able to obtain information about her credit

from Credit Karma.

      46.    It was at that point that Ma’at first learned that CBY was reporting a

debt related to The Lakeshore Apartments.

      47.    Prior to this, Ma’at had never heard of CBY.

      48.    Prior to 2020, Ma’at did not receive any communication from CBY and

it is believed that CBY did not attempt to send any communications directly to her.

      49.    Ma’at’s son called CBY at the number in the Credit Karma report and

was informed by CBY that there was a lawsuit filed against Ma’at.

      50.    Ma’at, though her son, requested verification of the debt from CBY that

was the subject matter of the state court lawsuit, and in response CBY sent a letter

title “Validation” which attached to it the same “Final account statement” that was

attached to the state court complaint. Exhibit E.

      51.    Ma’at, though her son, then disputed the amount directly with CYB,

who then is believed to have directed ContiLegal to subsequently file a “VERIFIED

AMENDED COMPLAINT FOR ACCOUNT STATED”. Exhibit F.

      52.    Ma’at, though her son, also disputed the debt with TransUnion and the

other two credit reporting agencies, Experian and Equifax.




                                         11
Case 2:21-cv-10459-LJM-DRG ECF No. 1, PageID.12 Filed 03/01/21 Page 12 of 20




       53.    Ma’at as a matter of law is not liable for the amount stated, and CBY

knew, or should of knew that is she is not liable for that amount stated.

       54.    As a direct and proximate cause of the continued state court litigation

against Ma’at for an amount she does not legally owe, she obtained, at her cost, legal

counsel, Kelley & Evanchek, P.C. in Canton, Michigan, to defend her in the state

court litigation.

       55.    In discovery in the state court litigation Ma’at through her counsel

issued an interrogatory asking, “QUESTION 11: Please explain how Plaintiff

arrived at its claim for damages including but not limited to, the date the damages

were calculated from as well as an itemized statement as to Plaintiff’s alleged

damages”, Exhibit G, p. 5, to which the response was, “11. Objection.            The

interrogatory is duplicative of Interrogatory #8 and thus, unduly burdensome.”

Exhibit H.

       56.    In discovery in the state court litigation Ma’at through her counsel

issued an interrogatory asking, “QUESTION 8: Please provide a complete

accounting showing all charges, credits, debits and payments made on the account

that you allege is the subject of this lawsuit from February 1, 2014 to the present”,

Exhibit G, p. 4, to which the response was, “8. Plaintiff is without sufficient

knowledge to answer this interrogatory at the time but will attempt to supplement




                                         12
Case 2:21-cv-10459-LJM-DRG ECF No. 1, PageID.13 Filed 03/01/21 Page 13 of 20




this answer with a document that would be responsive to this interrogatory.” Exhibit

H.

      57.    The “VERIFIED AMENDED COMPLAINT FOR ACCOUNT

STATED” is signed by Elizabeth Annas, now claiming that, “[t]here is unpaid upon

said account the sum of $1731.57”. Exhibit F.

      58.    Elizabeth Annas is the “Administrative Manager at Credit Bureau of

Ypsilanti, Inc.” whose self-reported job description includes, “[c]reate legal process;

complete, deliver, and handle legal documents” “Consults with clients and debtors”

“validate documents”.       https://www.linkedin.com/in/elizabeth-annas-1b11a1a3/

(visited February 25, 2020).

      59.    In discovery in the state court litigation Ma’at through her counsel

issued an interrogatory asking, “QUESTION 6: Please identify all documents that

were reviewed by Elizabeth Annas prior to filing the complaint or amended

complaint in this matter”, Exhibit G, p. 3, to which the response was, “6. Plaintiff is

without sufficient knowledge to answer the interrogatory.” Exhibit H.

      60.    In the state court discovery a document titled, “ Lake Shore Apartments

Ma’at Seba (Unit 25-A523) Resident Ledger” was produced, a document on

information and belief, CBY could of or did have access to prior to the state court

litigation being commenced against Ma’at. See Exhibit H.




                                          13
Case 2:21-cv-10459-LJM-DRG ECF No. 1, PageID.14 Filed 03/01/21 Page 14 of 20




                        COUNT I – FDCPA / MOC CLAIMS

       61.    Plaintiff incorporates paragraphs 1-59 herein.

       62.    CBY engaged in a misleading and deceptive practice in violation of 15

U.S.C. § 1692e(14) and 15 U.S.C. § 1692e, when CBY caused the state court lawsuit

to be filed against Ma’at, without simultaneous disclosing CBY’s identity as the entity

that caused to be filed and controlled the state court lawsuit, and as the entity that would

testify to the court as to the books and records of The Lakeshore Apartments.

       63.    15 U.S.C. § 1692e(14) prohibits, “[t]he use of any business, company, or

other organization name other than the true name of the debt collector’s business,

company, or organization . . . .”

       64.    15 U.S.C. § 1692e provides that, “[a] debt collector may not use any false,

deceptive, or misleading representation or means in connection with the collection of

any debt.”

       65.    After the debt was disputed, CBY falsely verified the debt and falsely

increased the amount of the debt in violation of 15 U.S.C. §§ 1692e, e(2)(A), § 1692f.

       66.    CBY engaged in a misleading and deceptive practice in violation of MCL

339.915(a) and MCL 339.915(e) when CBY caused the state court lawsuit to be filed

against Ma’at, without simultaneous disclosing CBY’s identity as the entity that caused

to be filed and controlled the state court lawsuit, and as the entity that would testify to

the court as to the books and records of The Lakeshore Apartments.



                                            14
Case 2:21-cv-10459-LJM-DRG ECF No. 1, PageID.15 Filed 03/01/21 Page 15 of 20




       67.   CBY engaged in a misleading and deceptive practice in violation of MCL

339.915(a) and MCL 339.915(e) when after the debt was disputed, CBY falsely

verified the debt and falsely increased the amount of the debt

       68.   MCL 339.915(a) prohibits “Communicating with a debtor in a

misleading or deceptive manner[.]”

       69.   MCL 339.915(e) prohibits, “Making an inaccurate, misleading, untrue,

or deceptive statement or claim in a communication to collect a debt[.]”

       70.   MCL 339.915 (f) prohibits the “Misrepresenting in a communication

with a debtor any of the following:

             (ii) The legal rights of the creditor . . . .”

       71.   In managing the state court matter against Ma’at, CBY concealed its

identity, disclosing only that the signatory of the “VERIFIED COMPLAINT FOR

ACCOUNT STATED” and VERIFIED AMENDED COMPLAINT FOR

ACCOUNT STATED” was an, “Agent for THE LAKESHORE APARTMENTS”.

       72.   CBY is the “client” of ContiLegal and ContiLegal treats CBY as the

“client”.

       73.   ContiLegal’s treatment of CBY as the “client” is inconsistent with the

principals of the attorney-client relationship.




                                             15
Case 2:21-cv-10459-LJM-DRG ECF No. 1, PageID.16 Filed 03/01/21 Page 16 of 20




       74.     CBY directs agents for The Lakeshore Apartments, believed to be

persons employed by MMC Apartment Management, to obtain documents and to

have verified the Interrogatories in the state court lawsuit filed against Ma’at.

       75.     CBY therefore acts as the “client” to ContiLegal and acts in a manner that

is inconsistent to a mere agent obtaining legal counsel on behalf of a principal.

       76.     Elizabeth Annas cannot competently testify to the books of another

entity as she lacks the required evidentiary foundation to do so. Saying she does is

false, misleading, and material and done in order to obtain default judgments against

debtors on an account stated basis.

       77.     CBY controlling the litigation amounts to unfair gameplaying in state

court as demonstrated by The Lakeshore Apartments responses to discovery

requests, asserting that it knows nothing, including how the damages asserted are

calculated, that is because it is CBY that is controlling the litigation, and The

Lakeshore Apartments are believed to only be contractually obligated to sign off on

discovery requests and to provide a witness if the matter in the state court were to

go to trial.

       78.     CBY’s acts complained of herein violated multiple provisions of the

FDCPA and MOC.

       79.     CBY’s acts complained of herein were willful.




                                            16
Case 2:21-cv-10459-LJM-DRG ECF No. 1, PageID.17 Filed 03/01/21 Page 17 of 20




        80.   Ma’at has suffered anxiety and anger over CBY’s prosecution of the state

court case seeking amounts not legally owed.

        81.   Ma’at has suffered actual damages.

        WHEREFORE, Plaintiff requests actual and statutory damages under the

FDCPA and the MOC, and trebled under the MOC if a finding of willfulness is

made, along with reasonable attorney’s fees and costs.

                COUNT II – FAIR CREDIT REPORTING ACT

        82.   Plaintiff incorporates paragraphs 1-60 herein.

        83.   The Fair Credit Reporting Act, § 1681i(a) requires a reasonable

reinvestigation of disputed credit information, which has been applied to a debt

collector’s responsibility to investigate and correct errors under 15 U.S.C. § 1681s‐

2(b).

        84.   At a minimum, one consumer reporting agency, TransUnion relayed

information related to Ma’at’s dispute of the debt CBY was reporting directly to

CBY. Exhibit C.

        85.   CBY relayed information to at least Trans Union in response to the

dispute of Ma’at it received from at least Trans Union.

        86.   CYB is a “furnisher of information” to a credit reporting agency.

        87.   CBY was prohibited from reporting information with actual knowledge

of errors.



                                          17
Case 2:21-cv-10459-LJM-DRG ECF No. 1, PageID.18 Filed 03/01/21 Page 18 of 20




      88.     CBY was prohibited from reporting information to any consumer

reporting agency after notice and confirmation of errors.

      89.     The information that CBY was reporting as to Ma’at was inaccurate.

      90.     The information that CBY reported after Ma’at’s disputed the debt was

inaccurate.

      91.     Under § 1681s-2(b), “[u]pon receiving notice from a credit reporting

agency that a consumer disputes the information a furnisher has provided, the

furnisher is required to (1) investigate the veracity of the disputed information; (2)

review the information provided by the credit reporting agency; (3) report the results

of the investigation; and (4) correct any inaccuracies uncovered by the

investigation.” Bach v. First Union Nat. Bank, 149 Fed. Appx. 354, 358 (6th Cir.

2005) (unpublished) (citing 15 U.S.C. § 1681s-2(b)(1)(A)-(D)).

      92.     CBY failed to review all of the relevant information related to the

disputed debt.

      93.     Indeed, CBY directed ContiLegal in the state court matter to reduce the

amount of the debt sued upon from $2,396.57, Exhibit D, to $1731.57 Exhibit E, but

nevertheless in verifying the debt as accurate, doubled down and increased the

amount claimed was owing on the debt to “$2,615”. Exhibit C.

      94.     CBY’s reporting of inaccurate information about the debt after receiving

Ma’at’s dispute was willful.



                                          18
Case 2:21-cv-10459-LJM-DRG ECF No. 1, PageID.19 Filed 03/01/21 Page 19 of 20




      95.    Ma’at has suffered anxiety and anger over CBY’s reporting of inaccurate

information about the debt after receiving Ma’at’s dispute.

      96.    Ma’at has suffered actual damages.

      WHEREFORE, Plaintiff requests actual, statutory and punitive damages

under the FCRA, along with reasonable attorney’s fees and costs.

                              Respectfully submitted,
                               /s/ Curtis C. Warner

Curtis C. Warner (P59915)
5 E. Market, St.
Ste. 250
Corning, NY 14830
Tel: (888) 551-8685
cwarner@warner.legal

                      DEMAND FOR A TRIAL BY JURY

      Plaintiff pursuant to Rule 38 hereby demands a trial by jury.

                              Respectfully submitted,
                               /s/ Curtis C. Warner

Curtis C. Warner (P59915)
5 E. Market, St.
Ste. 250
Corning, NY 14830
Tel: (888) 551-8685
cwarner@warner.legal

                         CERTIFICATE OF SERVICE

      I, Curtis C. Warner, hereby certify that on March 1, 2021, I electronically

filed the foregoing paper with the Clerk of the Court using the ECF system which



                                         19
Case 2:21-cv-10459-LJM-DRG ECF No. 1, PageID.20 Filed 03/01/21 Page 20 of 20




will send automatically notification to all attorneys of record who have so appeared.

I hereby certify that a copy of the document will be served on the Defendant along

with the Summons and further proof of service shall be filed with the Court.

                              Respectfully submitted,
                               /s/ Curtis C. Warner

Curtis C. Warner (P59915)
5 E. Market, St.
Ste. 250
Corning, NY 14830
Tel: (888) 551-8685
cwarner@warner.legal




                                         20
